Citation Nr: 1732763	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-19 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of shrapnel wounds to the back, to include sciatica and degenerative joint disease (DJD).

2.  Entitlement to service connection for residuals of shrapnel wounds to the head, to include dizziness, headaches, and traumatic brain injury (TBI). 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial evaluation in excess of 30 percent disabling for bilateral hearing loss.

5.  Entitlement to an initial evaluation in excess of 50 percent disabling for an acquired psychiatric disorder, to include anxiety disorder. 


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to October 1954, including combat service in Korea.  The Veteran's military decorations include the Combat Infantry Badge (CBI). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In January 2014, the Veteran appeared with his representative for a travel board hearing before the undersigned.  A transcript of that proceeding has been associated with the record.  

In September 2014, the VA notified the Veteran that the accreditation of his attorney had been revoked.  The Veteran was notified of his right to representation and was afforded 30 days to appoint new representation.  The Veteran was also informed that if he did not respond within 30 days from the date of the letter, the Board would assume that he wished to represent himself.  As the Veteran did not respond, the Board will proceed accordingly.  See 38 C.F.R. §§ 14.631, 14.633 (2016).  

These matters were remanded by the Board in August 2014 for additional development.  The matters have returned to the Board for appellate consideration.  

In May 2017, the RO granted an initial compensable rating of 30 percent disabling for bilateral hearing loss, effective April 19, 2010.  As this is not the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, the RO also granted TDIU in May 2017, effective April 19, 2010 (the entire period on appeal).  The RO's grant of this issue constitutes a full award of benefits sought on appeal.  See id.; see generally, Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  Grantham, supra (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating and/or the effective date assigned).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of shrapnel wound to the back and head, respectively, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left ear hearing loss is manifested by hearing impairment corresponding to no higher than an auditory acuity of Level VII.

2.  Throughout the appeal period, the Veteran's right ear hearing loss is manifested by hearing impairment corresponding to no higher than an auditory acuity of Level VI.

3.  For the entirety of the appeal, the Veteran's psychiatric disorder has been manifested by flattened affect, disturbances of motivation and mood, nightmares, irritability, isolation, and difficulty in establishing and maintaining effective relationships, resulting in occupational and social impairment with reduced reliability and productivity, based on symptoms akin to the level of severity being shown. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent disabling for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.21, 4.85, Diagnostic Code (DC) 6100 (2016).

2.  The criteria for an increased disability rating in excess of 50 percent for the Veteran's service-connected psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in May 2010, June 2010, and September 2010.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records and statements from the Veteran and his representative.  The June 2016 VA audiological examination report reflects that the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examination is adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In an August 2014 decision, the Board remanded the claims for additional development.  Pursuant to the Board's remand, the AOJ provided the Veteran with new VA examinations, and issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand with respect to the issues of hearing loss and an acquired psychiatric disorder.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The matter has been returned to the Board for appellate consideration.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

II. Increased Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the factual circumstances) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Bilateral Hearing loss

	Legal Principles

Disability ratings for service-connected hearing impairments are determined through a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  See 38 C.F.R. § 4.85.  The appropriate auditory level is identified as the point where the percentage of speech discrimination and puretone threshold average intersect.  Id.  The regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels (dB) or more, the Roman numeral designation will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Likewise, a Roman numeral designation will be determined from either Table VI or Table VIA, whichever results in the higher numeral, when the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

For speech recognition scores to be valid for VA disability rating purposes, an examiner must utilize the Maryland CNC word list in performing the examination.  38 C.F.R. § 4.85 (a).  

      Factual Background

The Veteran asserts entitlement to a compensable evaluation his service-connected bilateral hearing loss.  In that regard, the Board notes that a 30 percent disability rating was granted by a rating decision in May 2017 for the entire period of appeal.  However, as this is not the maximum disability rating possible, the Board must consider whether the Veteran's service-connected bilateral hearing loss warrants a rating in excess of 30 percent disabling.  

The relevant medical evidence of record consists of the Veteran's treatment records with VA treatment providers, as well as reports of VA audiological examinations conducted in June 2010 and June 2016.

Report of the audiological evaluation in June 2010 reflects that pure tone thresholds, in dBs, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
60
65
LEFT
30
40
65
70
70

Puretone averages were 43.75 dB for the right ear and 61.25 dB for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 80 percent in the left ear, using the Maryland CNC Test.  The examiner diagnosed the Veteran with mild to severe sensorineural hearing loss, bilaterally.  

Considering that the Veteran's right ear manifest an average puretone threshold of 43.75, with 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level I impairment.  Likewise, considering that the Veteran's left ear manifest an average puretone threshold of 61.25, with 80 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level IV impairment.  

Report of the audiological evaluation in June 2016 reflects that pure tone thresholds, in dBs, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
55
65
70
LEFT
55
65
65
70
80

Puretone averages were 53 dB for the right ear and 70 dB for the left ear.  Speech audiometry revealed speech recognition ability of 66 percent in the right ear and of 62 percent in the left ear, using the Maryland CNC Test.  The examiner indicated that compared to the June 2010 audiological evaluation, "there was a 15 dB decrease at 1,500 Hz and a 20 dB decrease at 2,000 Hz [in the right ear . . . and] 25 dB decreases at 500 and 1,000 Hz [in the left ear]."  

Considering that the Veteran's right ear manifest an average puretone threshold of 53, with 66 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level VI impairment.  Likewise, considering that the Veteran's left ear manifest an average puretone threshold of 70, with 62 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level VII impairment.  

Regarding functional impact, the Veteran reported "difficulty understanding [speech] in background noise."  The Veteran further reported that the use of hearing-aids help, but that he still at times "misunderstands what is said."  

	Analysis

Upon review of the evidence of record, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected bilateral hearing loss is not warranted.  Applying the clinical findings of the June 2010 and June 2016 VA audiological examinations, separately, to Table VII, i.e., Roman numeral VI in the right ear and VII in the left ear (at the worst), a 30 percent disabling evaluation is assigned.  Specifically, the point where the Roman numeral designations for each ear intersect indicates a 30 percent evaluation.

The Board has considered the various lay statements from the Veteran attesting to the impact of his hearing loss, i.e. difficulty understanding speech.  However, the Veteran, while competent to report symptoms associated with hearing loss, is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under DC 6100 because such an opinion requires medical expertise, i.e., training in evaluating hearing impairment, which he has not shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent disabling for bilateral hearing loss; and therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition, the Board notes that in accordance with Fenderson, supra, staged ratings have been considered, but because there is no indication the Veteran's disability was more disabling than warranted by the 30 percent rating current assigned at any point during the claim period, a staged rating is not warranted.  

      Extraschedular Rating

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Where, as here, those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the manifestations and functional impairments of the Veteran's bilateral hearing loss are fully contemplated in the schedular criteria for the 30 percent disability rating.  Specifically, the schedular criteria under DC 6100 for hearing impairment considers the various levels of severity and/or impairment, and provides for higher ratings for more severe manifestations and/or impairments if such develop in the future.  The evidence of record has consistently demonstrated that the Veteran's bilateral hearing disability manifested, at worst, at Roman numeral levels VI in the right ear and VII in the left ear.  The Board also finds that, with regard to the Veteran's statements about functional impact, i.e., difficulty understanding speech, his speech discrimination abilities were specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1) for bilateral hearing loss.

Acquired Psychiatric Disorder

	Legal Principles

The Veteran's psychiatric disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9413 (2016).  Under the General Rating Formula for Mental Disorders, to include anxiety disorder, a 50 percent rating is warranted when a mental disability results in:

[o]ccupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 70 percent rating is warranted where there is:

[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

Id.  

A 100 percent rating is warranted where there is:  

[t]otal occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform daily activities of daily living (including maintenance of minimal personal hygiene); and disorientation of time or place; memory loss for names of close relatives, own occupation, or own name.  

Id.  

The symptoms listed in the rating formula are examples, not an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that "any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation").  However, "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  "The regulation's plain language highlights its symptom-driven nature" and "symptomatology should be . . . the primary focus when deciding entitlement to a given disability rating."  Id. at 116-17.  As such, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment to the extent specified in the rating criteria; rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a).  

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).





	Factual Background

The Veteran's psychiatric disorder is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9413.  The Veteran contends entitlement to a higher initial rating.  

The relevant medical evidence of record consists of the Veteran's ongoing treatment with VA and private treatment providers, including reports of VA and private psychological examinations conducted in July 2010, February 2011, May 2011, April 2014, and July 2016, as well as lay statements by the Veteran and other sources.

In a statement dated in February 2010, the Veteran's spouse described occasions where the Veteran would "cr[y] out in his sleep, [saying] get down, stay down, here they come, they are going to get us this time."  She reported that he would have nightmares of being in that foxhole back in Korea, and that she would have to be mindful to call out his name first when waking him up to avoid startling the Veteran and getting hit as a result.  Similarly, in a statement dated in March 2010, the Veteran reported having nightmares "on and off" for years, which cause him to wake up "screaming and fighting, trying to get away from the enemy."  He further reported that "[he] just tolerated these conditions," rather than seeking help because he just "wanted to forget."  The Veteran's daughter submitted a similar statement regarding the Veteran's exaggerated startle response, i.e., that he jumps at loud noises.

Report of the July 2010 VA psychiatric examination reflects persistent anxiety following traumatic in-service events, with symptoms of "hyperarousal, insomnia, appetite disturbance, worrying, rumination and [intermittent] panic attacks. . . . poor concentration, [and moderate] [a]anhedonia."  The Veteran described a "loving relationship" with his spouse and good interactions with his family.  The examiner noted the Veteran's "avoidance has not been profound;" however, noted that the Veteran is "isolating and retreats to by 'by himself'" after episodes of intrusive/distressing recollections.  The Veteran reported he attends social events on occasion, and goes hunting when feasible.  The Veteran also reported difficulty falling asleep and being awakened by nightmares.  He indicated he does not take naps often (to minimize issues falling asleep a night); however, he also indicated that sometimes his recounting combat produces significant emotional outbursts, i.e. crying and feeling overwhelmed, that causes excessive fatigue, and require him to take a nap on those occasions.  

On examination, the examiner noted persistent symptoms of hypervigilance, exaggerated startle response, and difficulty sleeping.  He further indicated that the Veteran's symptoms were partially remitted "while [he] was busy with life and working," but that now that he is retired and has "more time on his hands, he has been remembering his experiences" more.  He also noted the absence of obsessive/ritualistic behavior, hallucinations, delusions, homicidal ideations, and problems with activities of daily living (ADL).  The examiner did note the presence of suicidal ideations; however, attributed the passive suicidal thoughts to the Veteran's chronic physical pain and fatigue, rather than his anxiety.  He noted that the Veteran's appearance indicated good attention to personal hygiene.  The examiner noted the Veteran's reported concerns about memory loss were "deficits . . . due to aging."  However, he did attribute the poor concentration to his psychiatric disorder.  He noted that the Veteran's affect was appropriate during examination.  The Veteran was oriented to person, place, and time.  Thought process was linear, speech was normal and judgment grossly intact.  

Ultimately, the examiner diagnosed the Veteran with anxiety and depressive disorder, and assigned a Global Assessment of Functioning (GAF) score of 55.  He noted the presence of posttraumatic stress disorder (PSTD) symptoms; however, indicated the symptoms do not fully meet the criteria of PTSD under DSM-IV, namely the avoidance criteria.  The examiner further noted that the depressive symptoms are related to his declining health rather than service related trauma.  The examiner found that the Veteran's mental disability resulted in occupational and social impairment with reduced reliability and productivity.  

Report of the February 2011 private mental health evaluation reflects a diagnosis of PTSD characterized by "recurrent and intrusive distressing recollections . . . nightmares . . . dissociative experiences triggered by storms, dusk time, and Asian individuals . . . hyperarousal including difficulty sleeping, irritability, or outbursts of anger . . . difficulty concentrating . . . hypervigilance and exaggerated startle response."  The examiner indicated that the Veteran endorsed 7 out of 7 symptoms associated with avoidance criteria.  The examiner assigned a GAF score of 40.

On examination, the examiner noted the Veteran was alert and oriented to person, place, and time.  The Veteran's affect was noted as constricted.  Thought process was linear, speech was normal and judgment grossly intact.  The examiner noted that the Veteran walked with a noticeable limp and with the assistance of a cane.  He indicated that without his spouse, the Veteran "would likely struggle with managing his own self-care in all major areas of [ADL}."  

Report of the May 2011 VA psychiatric examination reflects a diagnosis of anxiety disorder and depressive disorder, not otherwise specified, and assigned a GAF score of 50.  The examiner found that the Veteran's mental disability resulted in occupational and social impairment with reduced reliability and productivity due to "serious symptoms and moderate functional impairment."  

On examination, the examiner noted persistent symptoms of intrusive thoughts, avoidance, hypervigilance and difficulty sleeping.  The examiner also noted the Veteran "goes out to dinner with his spouse quite often," and has "a lot of friends."  He noted the absence of obsessive/ritualistic behavior, panic attacks, hallucinations and delusions, and suicidal and homicidal ideations.  However, he noted slight difficulties in ADL, such as shopping and recreational activities.  

Reports of the April 2014 private mental health evaluation reflect similar findings to those described at the February 2011 evaluation.  Notably, however, the examiner indicated "total occupational and social impairment," and that the Veteran's responses to questions "reveal that he is experiencing thoughts of death and suicide . . . four to five times a week . . . [and] paranoid thinking."  Ultimately, the examiner diagnosed the Veteran with PTSD and major depressive disorder with anxious distress. 

Report of the July 2016 VA psychiatric examination reflects, in pertinent part, a diagnosis of unspecified trauma related disorder (formerly diagnosed as anxiety disorder under DSM-IV criteria) that is characterized with symptoms of sleep disturbance, irritability, reduced concentration and memory, isolative behavior, hyperarousal, disturbance of mood/motivation, irritability and recurrent intrusive thoughts.  The examiner noted the Veteran began crying out loud when asked about his nightmares.  Veteran reported agitation associated with constantly waking up from nightmares, and sudden loud noises.  He described persistent anxiety, excessive worrying, and irritability.  Veteran indicated he "likes to be alone most of the time," and usually gets depressed "once in a while . . . because [he] cant do things [he] wants to do from [his] legs."  

On examination, the examiner noted the Veteran was alert and oriented to person, place, and time.  He noted the Veteran's affect was "dysphoric and tearful."  Thought process was linear, speech was normal and judgment grossly intact.  The Veteran denied any suicidal or homicidal ideations.  The examiner noted "there is no impairment in this [Veteran's] ability to manage [ADL].  However, the examiner noted moderate occupational impairment.  The examiner found that the Veteran's mental disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

	Analysis

Upon review of the evidence of record, the Board finds that an initial rating in excess of 50 percent for the Veteran's service-connected PTSD is not warranted.  The evidence from the VA examinations and the Veteran's treatment records reflect, overall, that his mental disability more nearly approximates a 50 percent rating for occupational and social impairment with reduced reliability  In so concluding, the Board finds particularly persuasive the records of the Veteran's ongoing VA psychiatric treatment, which reflect, overall, that the Veteran experiences symptoms of decreased motivation and mood, hypervigilance, anxiety, and depression, as well as nightmares, sleep impairment, flattened affect, and problems with mood management.  These findings have been echoed by the Veteran's VA and private examiners, who have noted the Veteran experiences recurrent intrusive thoughts, hypervigilance, hyperarousal, and constricted affect.  The Veteran has established and maintained friendships and good relationships with his family, who he described as "close and supportive."  However, at times he indicated he prefers to be left alone.  

The Board notes that one of the symptoms listed for a 50 percent rating is "difficulty in establishing and maintaining effective [] relationships," and that the corresponding symptom for a 70 percent rating is "inability to establish and maintain effective relationships."  The record demonstrates that the Veteran maintains relationships with his family and friends.  The Veteran has reported close "loving relationships" with his spouse, children, and grandchildren.  While the Veteran may at times have difficulties establishing and maintaining effective relationships, he has not demonstrated an inability to do so.  While the Board notes that the Veteran has slight impairment with ADL, the May 2011 VA examiner limited such impairment to shopping and recreational activities.  The Board recognizes the February 2011 private examiner indicated that without his spouse, the Veteran "would likely struggle with managing his own self-care in all major areas of [ADL}."  However, these statements appear to be related to the Veteran's orthopedic ailments rather than due to his psychiatric disorder.  There is no evidence which demonstrates the Veteran is unable to function independently due to his psychiatric disorder.  Finally, his treatment providers have all consistently reported the Veteran presents as alert and oriented, with normal speech and logical and goal oriented thought process.  

The Board acknowledges that the Veteran has intermittently reported suicidal ideations.  In contrast, the Veteran has denied suicidal ideation to each of the VA examiners in May 2011 and July 2016.  With limited exceptions, he has also denied suicidal ideation over various VA treatment notes from 2005 through 2016.  

Nevertheless, suicidal ideation as a symptom is more commonly associated with a 70 percent rating in the general rating formula for mental disorders.  However, the evidence does not show obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, and an inability to establish and maintain effective relationships, symptoms also associated with a 70 percent rating.  The absence of these symptoms is not outcome determinative.  However, the Veteran also failed to show other symptoms of similar severity, frequency, and duration.  Therefore, the presence of suicidal ideation alone (given the infrequency) does not rise to the level of severity of the symptomatology required for a 70 percent rating, i.e. occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  While the evidence does suggest that the Veteran has potentially severe social impairment, he has not shown symptomatology of deficiencies in most areas, particularly, work, judgment, thinking or mood such that his symptoms equate to the severity, frequency and duration of near continuous panic or depression, impaired impulse control, obsessional rituals or spatial disorientation.  Therefore, the evidence of record simply does not support symptoms of such frequency, severity or duration to warrant a 70 percent disability rating for an acquired psychiatric disorder for the appeal period.  38 C.F.R. 4.130, Diagnostic Code 9413.

The Board also notes that the GAF scores of record ranged from 40 to 55.  Although not dispositive of the evaluation issue, considered in light of the actual symptoms of the Veteran's disability, the GAF scores support a finding that the Veteran's psychiatric disorder is moderately disabling.  This finding is also consistent with a 50 percent disability rating for an acquired psychiatric disorder.  

Additionally, the Board has considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Where, as here, those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find that the Veteran's acquired psychiatric disorder has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  The symptoms of his disability, including the severity, frequency, and duration, have been accurately reflected by the schedular criteria.  As indicated, the symptoms listed in the general rating formula for mental disorders are not inclusive of all symptoms that a Veteran might manifest, and are not intended to constitute an exhaustive list.  Without sufficient evidence demonstrating that the Veteran's disability picture is not contemplated by the rating schedule, referral is not warranted for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating.  See Thun, 22 Vet. App. at 115-16 (2008).  

For all the forgoing reasons, the Board finds that the Veteran's service-connected psychiatric disorder does not warrant an initial disability rating in excess of 50 percent.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9413.  This is so for the entirety of the appeal period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than 50 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, an initial disability rating in excess of 50 percent disabling is denied.


ORDER

Entitlement to an initial rating in excess of 30 percent disabling for bilateral hearing loss is denied.  

Entitlement to an initial disability rating in excess of 50 percent for service-connected acquired psychiatric disorder is denied.




REMAND

Regrettably, review of the record reveals that the claims must again be remanded for additional development prior to appellate consideration.  Where, as here, VA undertakes to provide an examination or obtain an opinion when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 46 (2007).  Accordingly, the Board finds that the claims on appeal must again be remanded to the AOJ in order to obtain adequate medical opinions.

As a preliminary matter, the Board notes that the Veteran's STRs (associated with VBMS after the June 2016 VA examinations) are illegible as a result of, presumably, improper scanning.  The Board notes that these records do not contain a "best copy" stamp indicating that the original paper records were also illegible.  As such, on remand, the RO must assist in having the Veteran's STRs rescanned (or take any other reasonable steps necessary) to allow consideration of these records.  

First, the Board turns to the Veteran's claim of entitlement to service connection for GERD.  At his January 2014 Board hearing, the Veteran testified that he experienced symptoms of GERD during service, including chest pain and difficulty swallowing.  He further stated that his symptoms significantly worsened after service, which led him to seek medical treatment, including surgery.  The Veteran's spouse confirmed his statements; recalling that the Veteran had problems with acid reflux since service and regularly took Gaviscon, i.e., non-prescription heartburn medication, after they were married.  

Report of the June 2016 VA esophageal examination reflects that "no STR's [were] available for review on VBMS."  It further reflects that "the first recorded information regarding his esophagus was in March 2005."  The examiner opined that the Veteran's GERD is less likely than not caused by or a result of his military service.  In making this finding, the examiner explained that "[e]ven if one assumed that [the Veteran] did have . . . an esophageal condition while on active duty, there is still no nexus of continuing care after he separated until more than 50 years later."  

In that regard, the Board notes that in October 2010, the Veteran's then-representative submitted a compact disc (CD) containing the Veteran's medical records from Jackson General Hospital, which are dated between September 1970 and June 2010.  In its August 2014 remand, the Board instructed the AOJ to print and associate these records with the Veteran's claim file.  A review of the record reflects that these efforts were completed in April 2017, nearly a year after the Veteran's last VA examination.  Review of these records, however, reflects findings pertinent to the Veteran's claim.  For instance, records dated in December 1982 reflect ongoing complaints of chest pains.  The Board also notes that the Veteran appears to have checked the box noting chest pains on his April 1952 enlistment examination. 

It is not clear whether the records from Jackson General Hospital would change the examiner's opinion; however, it is obvious that the examiner did not have the opportunity to consider the treatment records with respect to the Veteran's continuity of symptoms since service.  In light of the foregoing, the Board finds that the Veteran has not been provided an adequate VA examination for purposes of determining service connection that accurately considers all the evidence of record pertaining to his claimed disability, and the Board must therefore remand for additional development.  

Next, the Board turns to Veteran's claim of entitlement to service connection for residuals of shrapnel wounds to the head, to include headaches and dizziness.  At his January 2014 Board hearing, the Veteran testified that he has experienced persistent headaches and dizziness "ever since the shrapnel hit [my] head."  The Veteran's spouse testified that the Veteran has had headaches ever since she's known him, i.e., since 1954.  She further testified that "you could see [the shrapnel fragments] in his head," and that sometimes his headaches were so severe that he would "go to bed for 2 or 3 days" at a time.  

Report of the June 2016 VA TBI examination reflects a history of superficial shrapnel wounds to the right forehead, which were removed and dressed by a medic.  The examiner noted that the Veteran "did not sustain a TBI while on active duty."  The examiner opined that the "shrapnel wound to the head would not have caused headaches."  In doing so, the examiner explained that "there was no penetration of the skull."  He further noted that the Veteran suffered "a minor stroke a few years ago that could have caused his headaches and dizziness, but [that] these symptoms were not caused by his military service."  

The Board notes that the examiner provided an alternative etiology for the Veteran's headaches and dizziness.  This opinion, however, is inconsistent with the remaining evidence of record.  Specifically, the Veteran suffered a stroke "a few years ago;" however, the Veteran has consistently reported experiencing persistent headaches and dizziness ever since the shrapnel hit his head.  It is not clear whether or to what extent the examiner considered the Veteran's statements regarding ongoing symptomatology since service.  Moreover, records from Jackson General Hospital reflect findings pertinent to the Veteran's claim.  For instance, records dated in July 1981 reflect ongoing complaints of headaches.  In light of the foregoing, the Board finds that the Veteran has not been provided an adequate VA examination for purposes of determining service connection that accurately considers all the evidence of record pertaining to his claimed disability, and the Board must therefore remand for additional development.  

Finally, the Board turns to Veteran's claim of entitlement to service connection for residuals of shrapnel wounds to the back, to include sciatica and degenerative joint disease.  At his January 2014 Board hearing, the Veteran reported experiencing back pain and sciatica down both legs from the time of the injury in service.  He stated that initially "it seemed like it got better and then it'd get [worse]."  It was "just off and on for years," but consistently worsened.  He also indicated that his altered gait is, at least in part, a result of his back pain and sciatica pain.  The Veteran's spouse testified that the Veteran always "talk[ed] about his back hurtin[g] . . . [so she] used to rub his back with [ointment]" to help alleviate the pain. 

Report of the July 2016 VA back examination reflects, in pertinent part, a diagnosis of degenerative arthritis of the thoracolumbar spine.  It also documents the Veteran's statements that "he began having back pain in the early 1950s."  The examiner opined that it is less likely than not that the Veteran's back disability is caused by or a result of his military service.  In doing so, the examiner explained that "there are no [records] from 1954 to 2008 (54 years) to review regarding [the Veteran's] back.  There is no nexus of continuing care regarding a back condition."  

It is not clear whether or to what extent the examiner considered the Veteran's statements regarding ongoing symptomatology since service.  Moreover, the Board notes that the records from Jackson General Hospital were associated with the record after the VA examination.  The Board notes that a large part of these records are illegible; however, given the evidence contained therein (discussed above), it is reasonable to assume they may contain information pertinent to the Veteran's back claim.  It is not clear whether the records from Jackson General Hospital would change the examiner's opinion; however, it is obvious that the examiner did not have the opportunity to consider the treatment records with respect to the Veteran's continuity of symptoms since service.  In light of the foregoing, the Board finds that the Veteran has not been provided an adequate VA examination for purposes of determining service connection that accurately considers all the evidence of record pertaining to his claimed disability, and the Board must therefore remand for additional development.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all necessary steps to rescan the Veteran's STRs and associate them with the record.  It should be noted whether the rescanned documents are the best possible copies available.

2.  Take all necessary steps to rescan the Veteran's treatment records from Jackson General Hospital and associate them with the record.  It should be noted whether the rescanned documents are the best possible copies available.

3.  Thereafter, arrange for the examiner who conducted the July 2016 VA esophageal examination, if available, to prepare an addendum opinion, and if deemed necessary, conduct a new examination of the Veteran.  

The electronic claims file must be made accessible to the examiner for review.  

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to the following:

a.  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's GERD is caused by or a result of the Veteran's military service.

b. Whether it is at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's GERD was aggravated (worsened beyond natural progression) by military service.  (Aggravation is defined as a worsening of the underlying condition as compared to an increase in symptoms.  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition must have worsened.)

In rendering any opinion, the examiner should (i) consider the lay statements regarding ongoing symptomatology by the Veteran; (i) consider the records from Jackson General Hospital dated in December 1982 reflecting ongoing complaints of chest pains; and (iii) comment on the significance of in-service chest pains and whether they indicate an early manifestation of a current disability.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Arrange for the examiner who conducted the July 2016 VA TBI examination, if available, to prepare an addendum opinion, and if deemed necessary, conduct a new examination of the Veteran.  

The electronic claims file must be made accessible to the examiner for review.  

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to the following:

a.  Does the Veteran have TBI?  If so, the examiner should identify whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused by or a result of military service.  

In rendering any opinion, the examiner should comment on the significance of the July 2016 VA psychiatric examination diagnosing TBI.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of his claimed headaches and dizziness, apart from a TBI examination.

The electronic claims file must be made accessible to the examiner for review.  

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to the following:

a.  Does the Veteran have headaches?  If so, the examiner should identify whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused by or a result of military service.  

In rendering any opinion, the examiner should consider the lay statements regarding ongoing symptoms of headaches and dizziness since service, and the records from Jackson General Hospital dated in July 1981 reflecting ongoing complaints of headaches.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Arrange for the examiner who conducted the July 2016 VA back examination, if available, to prepare an addendum opinion, and if deemed necessary, conduct a new examination of the Veteran.  

The electronic claims file must be made accessible to the examiner for review.  

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to the following:

a.  Whether it is at least as likely as not (i.e., a 50 percent or better probability) that any claimed back disability, to include sciatica and DJD, was either incurred in or otherwise etiologically related to service.

7.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


